          Case 1:21-cr-00460-APM Document 3 Filed 07/09/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :      Criminal No. 21-cr-___
                                              :
   v.                                         :      18 U.S.C. § 371
                                              :      (Criminal Conspiracy)
CALEB BERRY,                                  :
                                              :      18 U.S.C. § 1512(c)(2), 2
                          Defendant.          :      (Obstruction of an Official Proceeding)
                                              :
                                              :      FILED UNDER SEAL

                           GOVERNMENT S MOTION TO SEAL
                              CRIMINAL INFORMATION

        The United States of America respectfully moves this Court to issue an Order directing that

the criminal Information, this Motion to Seal, and the accompanying Order to Seal, be placed under

seal until further order of the Court. In support of its motion, the Government, which incorporates

by reference the accompanying criminal Information, states as follows:

        The government’s filing of a criminal Information for defendant Caleb Berry is part of an

ongoing grand jury investigation and plea negotiation related to United States v. Thomas Caldwell,

et al., Case Number 21-cr-28. The defendant is scheduled to plead guilty before the Court to the

charges detailed in the criminal Information, pursuant to a cooperation plea agreement, at 3 p.m.

on July 20, 2021. Until then, the defendant’s cooperation as it relates to the ongoing investigation

will not be public information.

        At this time, the government requests that the criminal Information, this Motion to Seal,

and the accompanying Order to Seal, be placed under seal until the Court publicly dockets the plea

hearing for the defendant on the morning of July 20, 2021. Disclosure of these documents and this

docket would endanger other aspects of the government’s ongoing investigation, including the

destruction of evidence and the safety of potential witnesses, to include the defendant. Making
          Case 1:21-cr-00460-APM Document 3 Filed 07/09/21 Page 2 of 3




the criminal Information public may reveal the existence of the defendant’s cooperation and

potential plea, given that the filing of an Information by the government typically precedes a guilty

plea.   Further, disclosure may reveal the existence, scope, and direction of the ongoing

investigation. If alerted to this information, investigation targets against whom the defendant may

be providing information about could be immediately prompted to flee from prosecution, destroy

or conceal incriminating evidence, alter their operational tactics to avoid future detection, attempt

to influence or intimidate potential witnesses, and otherwise take steps to undermine the

investigation and avoid future prosecution. Accordingly, these facts present an extraordinary

situation and a compelling governmental interest which justify sealing of the criminal Information

and other related documents. See Washington Post v. Robinson, 935 F.2d 282, 289 n.10 (D.C. Cir.

1991); United States v. Hubbard, 650 F.2d 293, 316-17 (D.C. Cir. 1980).

        The government also requests relief from notification requirements for “related cases,”

detailed in Local Criminal Rule 57.12(b)(3), which states in relevant part, “Whenever an attorney

for a party in a civil or criminal action becomes aware of the existence of a related case or cases,

the attorney shall immediately notify, in writing, the judges on whose calendars the cases appear

and shall serve such notice on counsel for all other parties.” Specifically, the government requests

relief from the need to notify defendants in the related case – United States v. Thomas Caldwell,

Case Number 21-cr-28 – until the Court publicly dockets the defendant’s plea hearing on the

morning of July 20, 2021. Delaying the government’s need to notify other defendants about Caleb

Berry’s related case between the instant filing of the criminal Information and his public plea

hearing on July 20, 2021, will ensure the defendant’s safety while he cooperates pursuant to his

plea agreement.



                                                 2
           Case 1:21-cr-00460-APM Document 3 Filed 07/09/21 Page 3 of 3




       WHEREFORE, for all the foregoing reasons, the government respectfully requests that the

criminal Information, this Motion to Seal, and the accompanying Order to Seal, be placed under

seal until further order of the Court.

                                               Respectfully submitted,

                                               CHANNING B. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY
                                               D.C. Bar No. 415793




                                         By:   ______________________
                                               JEFFREY S. NESTLER
                                               D.C. Bar No. 978296
                                               Ahmed M. Baset
                                               Troy A. Edwards, Jr.
                                               Louis Manzo
                                               Kathryn L. Rakoczy
                                               Assistant United State Attorneys
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530

                                               /s/ Alexandra Hughes
                                               Alexandra Hughes
                                               Justin Sher
                                               Trial Attorneys
                                               National Security Division
                                               United States Department of Justice
                                               950 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20004




                                                  3
